 
Exhibit 10.25


IEC Electronics Corp.
Summary of 2010 Long-Term Incentive Plan


The purpose of the 2010 Long-Term Incentive Plan ("LTIP") is to motivate the
Named Executive Officers and certain designated key employees (collectively, the
"Participants") to enhance the long-term value of the Company by providing
opportunities for the Participants to participate in stockholder gains and by
rewarding them for achieving a high level of corporate financial
performance.  The LTIP is also designed to help attract and retain talented
personnel with outstanding abilities and skills.  The LTIP is an equity-based
program and by using a mix of stock options and restricted stock, the Company is
enabling and encouraging the Participants to increase their ownership in the
Company.


The LTIP measures Company performance over a one-year fiscal period and the
equity award ("Equity Award") is paid out at the end of the fiscal period based
on the attainment of the pre-established performance goals ("Performance
Goals").  The Equity Award is paid out in stock options or in restricted stock.


The Performance Goals for fiscal 2010 are based on two metrics which the
Compensation Committee believes are key to the Company's long-term financial
success - Net Income Before Tax and Return on Sales.  Each Performance Goal is
weighted 50%.


If the target goal (the “Target Goal”) for a Performance Goal is achieved, the
dollar value of an award equal to a predetermined percentage (varying from
20-50%) of the Participant’s base salary earned during the fiscal year will be
calculated for each Participant (the “Calculated Award”).  The number of shares
of restricted stock or options to be awarded as the Equity Target Award will be
based upon the value of the Participant’s Calculated Award divided by the
average closing price of the Company’s common stock, on the NYSE Amex for the 90
days prior to October 1, 2010.  The incentive percentage of a Participant is
based upon his or her position within the Company.  Below the achievement of a
threshold or minimum corporate level of performance (“Plan Entry”), no Equity
Awards will be made.  If the Plan Entry performance level is achieved or
exceeded, but the Target Goal for a Performance Goal is not achieved, a pro rata
Equity Award, but less than the Equity Target Award, will be paid to each
Participant.  If the Target Goal for a Performance Goal is surpassed, Equity
Awards will increase depending on the percentage of the Target Goal for each of
the Performance Goals that is achieved.  However, no Equity Award to a
Participant may exceed 200% of the Equity Target Award.


After the end of the fiscal year, the Compensation Committee will determine the
extent to which the Performance Goals have been achieved and approve the amount
of the Equity Award to be paid to each Participant.  In addition, based on an
evaluation of an individual Participant’s performance, the Chief Executive
Officer may recommend to the Compensation Committee that the Equity Award for
any individual Participant be modified by plus or minus up to 25%.  The
Compensation Committee may also recommend to the full Board that the Equity
Award for the Chief Executive Officer be modified by plus or minus up to
25%.  All modifications to an Equity Award must be approved by the Compensation
Committee.  In addition, any modification to the Equity Award for the Chief
Executive Officer must be approved by the Board of Directors.
 
 
 

--------------------------------------------------------------------------------

 
 
All Equity Awards will be issued under the Company's 2001 Stock Option and
Incentive Plan (the "2001 Plan").  The Compensation Committee, in its sole
discretion, may pay the Equity Award in stock options or in restricted stock (or
in a combination thereof).  The exercise price of stock options granted and the
value of restricted stock awarded will be the price of a share of the Company's
common stock as of the close of business on the grant date.  For purposes of the
LTIP, the grant date is the date on which the Compensation Committee approves
the Equity Awards for all Participants except the Chief Executive Officer, for
whom the grant date will be the date on which the Board approves the Equity
Award.  All Equity Awards shall be evidenced by an Award Agreement in the manner
set forth in the 2001 Plan.  The restricted stock shall be subject to a
four-year period of restriction, during which period the restricted stock may
not be sold or otherwise transferred.  The restrictions will lapse and the
shares will vest as follows:  one half (1/2) of the shares after three (3) years
from the date the restricted stock is granted and one half (1/2) of the shares
after four (4) years from the date the restricted stock is granted.  If a
Participant's employment with the Company is terminated for any reason
whatsoever, other than death, disability, retirement or change in control,
before the expiration of the restrictive period and before the lapse of
restrictions, the restricted stock shall be deemed forfeited by the Participant
and shall be returned to or cancelled by the Company.  The Award Agreements may
contain such other terms and conditions deemed appropriate by the Compensation
Committee.  Such provisions need not be uniform among all grants of stock
options or restricted stock or among all Participants.  The Compensation
Committee may, at its discretion, authorize the Company to pay or reimburse a
Participant the amount of any income taxes the Participant incurs with the award
of restricted stock.


Payment of any Equity Award to a Participant based upon the degree of attainment
of the applicable Performance Goals will be made within fifteen (15) days after
receipt by the Company of the audited financial statements for Fiscal 2010.  In
order to receive an Equity Award, a Participant must be an employee of the
Company on the date such Equity Award is granted.


The LTIP is based upon the organic growth of the Company.  If any acquisition is
made by the Company in Fiscal 2010, the Compensation Committee will review the
impact of such acquisition and determine what changes, if any, should be made to
the LTIP.
 
 
- 2 -

--------------------------------------------------------------------------------

 